Motion Granted Abatement Order filed August 13, 2020




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00167-CV
                                     ____________

                            WENDY MIEGS, Appellant

                                            V.

        TREY BERGMAN AND BERGMAN ADR GROUP, Appellees


                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-73032

                               ABATEMENT ORDER

      The parties filed an agreed motion to abate this appeal for 60 days to allow
the trial court to sign an order to cure the jurisdictional defect identified by this court
in its July 29, 2020 letter to the parties. See Tex. R. App. P. 27.2 (permitting court
of appeals to allow a non-final appealed order “to be modified so as to be made
final”). Tex. R. App. P. 27.2. The motion is granted.
      A supplemental clerk’s record containing any order signed by the trial court
and a transcript of any hearing held in connection with this order shall be filed with
this court within 60 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing, if a hearing
is required, in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify the
parties of such date.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer




                                           2